EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application is amended as follows:
Claim 15, line 2, between “the” and “diisocyanate”, insert “at least one”.














Authorization for this examiner’s amendment was given in an interview with Ann Gallagher on 08 September 2021.
STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance. Claims 1, 3-6, 8-9, 11, 13, 15-19, and 21 are allowable over the “closest” prior art Kim et al. (US 2012/0165465 A1, “Kim”) in view of Kuraray (Mowital ®) and the evidence provided by Chu et al. (Multifunctional nanocomposites reinforced with carbon nanopapers, “Chu”); claims 2 and 14 are allowable over the “closest” prior art Kim in view of Kuraray and the evidence provided by Chu and further in view of Berzon et al. (US 2016/0108298 A1, “Berzon”); claim 7 is allowable over the “closest” prior art Kim in view of Kuraray and the evidence provided by Chu and further in view of Ha et al. (US 2014/0329927 A1, “Ha”); claims 10 and 20 are allowable over the “closest” prior art Kim in view of Kuraray and the evidence provided by Chu and further in view of Steelman et al. (US 2016/0002418 A1, “Steelman”) for the following reasons:
Kim discloses an optical adhesive made from a urethane (meth)acrylate copolymer, i.e. a polyurethane (meth)acrylate, and an initiator (Abstract). Kim discloses the urethane (meth)acrylate is made from a polyurethane polyol and a (meth)acrylate monomer having an isocyanate group ([0012]), i.e. an isocyanatofunctional (meth)acrylate. Kim further discloses the polyurethane polyol is obtained by reacting a polyol and a diisocyanate ([0020]) and discloses the polyol includes diols ([0022]). Kim discloses the diisocyanate includes isophorone diisocyanate (IPDI), hexamethylene diisocyanate (1,6-diisocyanatohexane, HDI), hydrogenated diphenylmethane diisocyanate (H12MDI), and 2,6-toluene diisocyanate ([0057]); while there is no explicit disclosure that the diisocyanates are aliphatic, given that they are identical to that of the present invention (see instant specification, page 5, line 30-page 6, line 19), then they st paragraph, 1st sentence).

    PNG
    media_image1.png
    137
    466
    media_image1.png
    Greyscale

However, Kim does not disclose wherein the adhesive comprises a polyvinylbutyral having a dynamic viscosity of between about 9 and about 13 mPa-:s and having a polyvinyl alcohol weight percent of less than about 18%.
Kuraray teaches a list of Mowital polyvinylbutyrals demonstrate excellent adhesion to glass (page 3, “Adhesives and Hotmelts”). However, Kuraray only discloses one type of polyvinylbutyral that satisfies the claimed limitations, Mowital B 14 S, with no motivation to pick that specific polyvinylbutyral from the list. This is especially significant in light of the data in the present specification where Applicant compares polyvinylbutyrals that also appear on the list taught by Kuraray, such as Mowital B 20 H (Comparative Example 50) or B 16 H (Comparative Example 37), which do not provide good optical properties and/or adhesion.
Berzon teaches a polyurethane based adhesive containing a polyol compound derived from caprolactone, i.e. a polycaprolactone polyol, having a number average molecular weight between 200 and 1,000 ([0013]) provides an adhesive that is moisture 
Ha teaches a urethane (meth)acrylate resin, i.e. polyurethane (meth)acrylate, having a polydispersity index, i.e. polydispersivity, of about 1 to about 3 in order to exhibit less deviation of production batches and providing excellent reproducibility and uniform properties ([0055]).
Steelman teaches a blend of polyurethane and polyvinylbutyral provides good outdoor weatherability ([0013]) and teaches the amount of polyurethane is 10% to 80% by weight based on the polyurethane and the polyvinylbutyral ([0015]), meaning there is 20% (100% - 80% = 20%) to 90% (100% - 10% = 90%) by weight polyvinylbutyral. Steelman further teaches the blend can be adjusted according to the desired characteristics ([0015]).
As set forth above, there is no disclosure nor suggestion from Kim of polyvinylbutyral that has a dynamic viscosity of between about 9 and about 13 mPa·s and having a polyvinyl alcohol weight percent of less than about 18%. Kuraray, which discloses Mowital polyvinylbutyrals, does not provide motivation to use the one specific type of polyvinylbutyral being Mowital B 14 S. There is no teaching or suggestion from Berzon, Ha, or Steelman, either alone or in combination, which cures this deficiency.
Thus, it is clear that Kim, Kuraray, Berzon, Ha, and Steelman, either alone or in combination, do not disclose or suggest the present invention.

Further, Applicant’s amendment overcomes the objections of record, and along with the examiner’s amendment above, overcomes the 35 U.S.C. 112(b) rejections of record.
Applicant’s submission of a terminal disclaimer on 08 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/486,993 has been reviewed and is accepted. The terminal disclaimer has been recorded. As such, the non-statutory double patenting rejection of claims 1-3, 5-6, 8-11, and 13-21 is overcome.

In light of the above, the present claims are passed to issue.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A RICE/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787